Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENTS
The Examiner after careful review of the amendments, finds that the objections to claims and specification have been properly addressed. In addition to that, the amendments also overcome the 112(b) indefiniteness rejection and therefore all objections/rejections are withdrawn.

Allowable Subject Matter
Claims 1-5, 9-12, 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a video decoding method comprising: acquiring inter-prediction information of a current block; building a motion vector predictor (MVP) candidate list based on a neighboring block; calculating costs of MVP candidates; generating a modified MVP candidate list based on the costs; deriving an MVP of the current block based on the modified candidate list; deriving a motion vector (MV) of the current block based on the MVP and a motion vector difference (MVD); performing prediction of the current block based on the MV and a reference picture index; wherein the inter-prediction information includes the MVD and the reference picture index; wherein the cost of the MVP is calculated by adding the costs of a top MVP candidate and a left MVP candidate; wherein the top MVP candidate cost is calculated from a top luma cost of the MVP candidate, a top chroma cost of the MVP candidate, a width of a luma 
The reference of Chen et al. (US PGPub 2020/0068218 A1) teaches a decoding method of inter-prediction where an MVP candidate list generated and the costs of each candidate in the list is determined to create a prioritized MVP candidate list, from where the MVD of the current block is determined. It also teaches a reference picture index and to generate a predicted block of the current block from the MV and the reference picture index. Although, Chen et al. teach calculating costs of top MVP candidate and left MVP candidate and a cost function consisting of a weighting factor, but it fails to disclose the heights and widths of the luma and chroma blocks. The reference of Lee et al. (US PGPub 2020/0267408 A1), in the same field of endeavor, teach five neighboring blocks being added to the candidate list based on availability of the blocks in a sequential order, but it fails to teach a cost function consisting of weighting factors and the heights and widths of the luma and chroma blocks. The reference of Chuang et al. (US PGPub 2018/0098086 A1), in the same field of endeavor, teach an LIC parameter calculation based on a cost function related to the LIC process being enabled but it fails to teach a cost function consisting of weighting factors and the heights and widths of the luma and chroma blocks. As a result Chen et al. alone or in combination with Lee et al. and Chuang et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 16, which is a decoding apparatus claim of the corresponding decoding method claim 1, and independent claim 17, which is an encoding apparatus claim of the corresponding decoding apparatus claim 16, stand allowable. Rest of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2485